Citation Nr: 0108405	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 1995, 
for the award of service connection for the residuals of 
traumatic optic neuropathy, right eye.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected residuals of 
traumatic optic neuropathy, right eye; and of the 50 percent 
evaluation assigned for the service-connected bilateral 
residuals of traumatic optic neuropathy from April 15, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that established service connection for the residuals 
of traumatic optic neuropathy, right eye, and service 
connection for the service-connected bilateral residuals of 
traumatic optic neuropathy from April 15, 1998 (essentially, 
from that date service connection was established for the 
residuals of traumatic optic neuropathy, left eye, and this 
was added to the service-connected right eye disability). 
 
In February 2001, this matter was advanced on the docket by 
order of the Deputy Vice Chairman of the Board pursuant to 
38 U.S.C.A. § 7101 (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.900(c) (2000).  A hearing was held before the 
undersigned member of the Board at the RO (a Travel Board 
hearing) in March 2001.  

The Board notes that because the veteran has disagreed with 
the initial rating assigned for the for the residuals of 
traumatic optic neuropathy, right eye (and after April 15, 
1998, the bilateral residuals of traumatic optic neuropathy), 
this matter has been characterized as involving the propriety 
of the initial (and subsequent) evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This matter 
is addressed in the REMAND following the ORDER portion of the 
decision.





FINDINGS OF FACT

1.  The veteran served on active duty from December 1952 to 
December 1956.

2.  On October 26, 1994, the RO received from the veteran 
what the Board construes to be a claim of entitlement to 
service connection for, among other things, a right eye 
disability.  

3.  In July 1997, the RO denied this original claim for 
entitlement to service connection for a right eye disability; 
thereafter, the veteran perfected an appeal of this decision.  

4.  While this claim of entitlement to service connection for 
a right eye disability was still on appeal, the RO, in a 
September 1999 decision, established service connection for 
the residuals of traumatic optic neuropathy, right eye, 
effective August 1, 1995.  


CONCLUSION OF LAW

The criteria for an effective date of October 26, 1994, for 
the establishment of service connection for the residuals of 
traumatic optic neuropathy, right eye, are met. 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400(b)(2)(i) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  As will be discussed in detail 
below, earlier effective date claims, such as the one before 
the Board in the decision below, generally involve a 
determination as to when a claim was received or when 
entitlement to certain benefits arose.  As such, the evidence 
to review is already of record.  In any event, through the 
issuance of the January 2000 statement of the case and 
through discussion during the early March 2001 Travel Board 
hearing, the veteran and his representative had been put on 
notice as to the evidence generally necessary to substantiate 
such claims.  

In essence, it is asserted that an earlier effective date for 
the grant of service connection for the residuals of 
traumatic optic neuropathy, right eye, is in order.  The 
governing legal criteria provide that the effective date of 
an award based on an original claim for compensation or one 
which is reopened after a final disallowance will be the day 
following separation from active service or date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  

The veteran served on active duty from December 1952 to 
December 1956.  A review of the file reveals that veteran 
filed a claim of entitlement to service connection for a left 
eye disability in August 1987, which was denied by the RO in 
a September 1987 decision; and that just subsequent to this 
decision, he submitted additional argument specific to the 
left eye, and the claim was again denied in October and 
December 1987.  

According to the record, the next relevant correspondence 
submitted by the veteran was received on October 26, 1994 
(there was some correspondence regarding his child's school 
attendance, as well as an Improved Pension Eligibility 
Verification Report (EVR), but nothing regarding any alleged 
service-connected disability).  The correspondence was a 
claim for service connection for hemorrhoids and an "eye 
condition."  In a December 1994 letter, the RO informed the 
veteran that evidence of record since the December 1987 
decision was not new and material evidence sufficient to 
reopen a claim for service connection for a left eye 
disability, and that as such, no further action would be 
taken with respect to this claim.  

In a statement received in February 1995, the veteran 
contended that in 1955 he took a physical examination for 
entrance into the Air Force Academy, but that he did not pass 
this examination because it was discovered that he had an eye 
disease.  He stated that he was informed that the disease was 
caused by taking punches to the head and "eyes" while 
boxing (the record reflects that the veteran was boxer while 
in the service).  

In a May 1995 decision, the RO denied the claim of 
entitlement to service connection for an "eye condition."  
From a review of the decision it appears that service 
connection for a left eye condition was again considered.  In 
his July 1995 notice of disagreement, the veteran essentially 
expressed dissatisfaction with the denial of his application 
for service connection for a disability of his "eyes."  The 
statement of the case  issued in July 1995 dealt with the 
left eye disability only.  In his substantive appeal (VA Form 
9) received on August 1, 1995, the veteran argued that he was 
entitled to service connection for a right eye disability, 
noting that damage to the eyes was caused by boxing and 
caused him to fail a physical examination for the Air Force 
Academy.  

A claim of entitlement to service connection for a right eye 
disability was eventually adjudicated by the RO, and was 
denied in a July 1997 decision.  The veteran perfected an 
appeal of this decision, and ultimately, by the currently 
appealed September 1999 RO decision, service connection was 
established for the residuals of traumatic optic neuropathy, 
right eye, effective August 1, 1995.  Essentially, the RO 
determined that the veteran's substantive appeal regarding 
the left eye claim, received on August 1, 1995, was also a 
claim for service connection for a right eye disability.  

However, the Board finds that, according to the veteran the 
benefit of the doubt, the date of the claim was actually 
October 26, 1994, when the veteran submitted the claim for an 
"eye condition."  The Board realizes that it was 
understandably assumed by the RO that the veteran was 
referring to a left eye disability in his October 1994 
statement, as such a claim had been previously filed and 
adjudicated.  However, given that the veteran continued to 
mention inservice injuries and damage to his eyes after 
filing this claim the Board finds it reasonable that his 
October 26, 1994, claim was one for a bilateral eye 
disability.

That found, the Board finds that the appropriate effective 
date for the establishment of service connection for the 
residuals of traumatic optic neuropathy, right eye, should 
have been from October 26, 1994, the actual date of the 
claim, which was later than the date entitlement arose 
(without going into unnecessary detail, evidence of record 
reflected that the veteran was previously diagnosed with an 
eye disability).  See 38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (2000).

Finally, the Board notes that there is no evidence of record 
indicating that prior to October 26, 1994, the veteran 
submitted a claim for entitlement to service connection for a 
right eye disability.  During the March 2001 Travel Board 
hearing, the veteran alleged that he submitted such a claim 
in 1991.  However, there is no such claim of record.  As 
noted above, between late 1987 and October 1994, there was no 
relevant documentation (statements, etc) received from the 
veteran.  


ORDER

An effective date of October 26, 1994, for the establishment 
of service connection for the residuals of traumatic optic 
neuropathy, right eye, is granted, subject to the laws and 
regulations governing the payments of monetary awards.



REMAND

The veteran and his representative also contend that the 
veteran is entitled to an initial evaluation higher than 10 
percent for the service-connected residuals of traumatic 
optic neuropathy, right eye, and that he is entitled to an 
evaluation higher than 50 percent for the service-connected 
bilateral residuals of traumatic optic neuropathy from April 
15, 1998.  In the decision above, an earlier effective date 
for the service-connected residuals of traumatic optic 
neuropathy, right eye, was granted.  As such, further 
adjudication is warranted prior to appellate review.  

As alluded to above, the Court has recently held that there 
is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating, and 
that in the case of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
founds, a practice known as "staged rating."  Fenderson, 
supra.  While, in this case, the RO effectively considered 
the propriety of staged rating, that matter should be 
revisited following completion of the development requested 
below.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, redefines the obligations 
of VA with respect to the duty to assist.  

The veteran's service-connected bilateral residuals of 
traumatic optic neuropathy are currently rated as 50 percent 
disabling under 38 C.F.R. § 4.84a, Diagnostic Codes 6026 
(optic neuritis), 6080.  Optic neuritis under the underlying 
disease and combined with impairment of visual acuity or 
field loss.  

The Board points out that while (relatively) recent 
examinations apparently revealed significant visual field 
loss, there is no indication that the graphical 
representations of visual field testing were medically 
interpreted and the results of such testing reported in terms 
of rating schedule criteria (in other words, it appears that 
the charts were interpreted by the RO adjudicator).  As such, 
additional development of the record is needed in order to 
determine the appropriate level of eye disability, 
particularly with regard to the veteran's field of vision, to 
enable the Board to render a final determination.  As such , 
and in order to comply with the Veterans Claims Assistance 
Act of 2000, another VA examination should be accomplished in 
order to gather current objective evidence with respect to 
the severity of the veteran's service-connected bilateral 
residuals of traumatic optic neuropathy.  The Board 
emphasizes that as the information to be obtained from an 
optha/ mological examination is needed to fairly adjudicate 
the claim, failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
medical records, particularly to include records from any VA 
medical facilities.  In this regard, the The Board also notes 
that the veteran has reported that he receives medical care 
at the VA Medical Centers in Canton and in Youngstown, Ohio.  
A review of the claims folder discloses, however, that 
records of his treatment subsequent to March 1995 have not 
been associated with the claims folder.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Board also finds that, on remand, the RO should not only 
undertake the development requested herein, but ensure that 
all development and notification requirements of the Act are 
complied with.  

In view of the above, this matter is hereby REMANDED to the 
RO for the following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
VA medical records, as well as  and any 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, to include any records 
pertaining to any current and/or prior 
employment, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After associating with the claims 
file all records received pursuant to the 
development requested in paragraphs 1, 
above, the RO should have the veteran 
scheduled for a VA opthalmological 
examination in order to determine the 
severity of his bilateral residuals of 
traumatic optic neuropathy.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All necessary tests should be performed, 
including visual acuity testing and 
visual field testing using the Goldmann 
Perimeter Chart, and all clincal findings 
should be reported in detail.  The 
examiner is requested to comment on all 
current manifestations of the veteran's 
bilateral residuals of traumatic optic 
neuropathy.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing, 
and that the results of such testing be 
reported in terms of rating schedule 
criteria.  The examiner must set forth 
all relevant findings, along with the 
rationale underlying each conclusion 
drawn and opinion expressed, in a 
typewritten report. 

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to all VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

5.  After completion of all requested 
development, and after undertaking any 
further development deemed warranted by 
the record, the RO should consider 
whether a higher evaluation for the 
residuals of traumatic optic neuropathy, 
right eye, is warranted at any stage 
since the effective date of the grant of 
service connection (October 26, 1994) 
prior to April 15, 1998, as well as 
whether an evaluation higher than 50 
percent is warranted for the bilateral 
residuals of traumatic optic neuropathy 
thereafter.  This claim should be 
adjudicated in light of all pertinent 
evidence (to include all that associated 
with the record pursuant to this remand), 
and legal authority, to include the 
Fenderson case, cited to above.  The RO 
must provide full reasons and bases for 
its determinations, addressing all 
matters and concerns raised in this 
REMAND.

6.  Unless the benefits sought are 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



